Citation Nr: 0029542	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-03 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
lumbosacral strain with radiculopathy (low back disability), 
evaluated as 40 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

In written argument dated in October 2000, the veteran's 
representative asserted a claim of entitlement to service 
connection for chronic pain syndrome as secondary to his 
service-connected low back disability.  To date, this claim 
has not been considered and it is referred to the RO for all 
appropriate action.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
this claim must be remanded for additional development and 
adjudication.

The veteran essentially asserts that a higher rating is 
warranted for his low back disability because it is much more 
severely disabling than represented by the current 40 percent 
evaluation.  In support, he maintains that he suffers from 
severe low back pain and radiculopathy and corresponding 
functional impairment.  In addition, in written argument, the 
veteran's representative, citing DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. § 4.40 and 4.45, argued that when 
DeLuca factors were taken into consideration, the veteran's 
low back disability warranted a 60 percent evaluation under 
Diagnostic Code 5293.  In this regard, the Board notes that, 
in DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that, in adjudicating the issue of 
entitlement to an increased disability rating, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that such can provide a basis for a 
higher schedular evaluation.

A review of the claims folder shows that the veteran filed 
this claim for an increased rating in October 1997 and that 
he was afforded a VA examination the following month.  The 
examination report reveals that the physician did not 
consider the DeLuca factors.  Further, in that report, the 
examiner indicated that the veteran reported that he had 
received recent treatment for the disability at the Brockton, 
Massachusetts, VA Medical Center.  The records of his VA 
medical treatment, however, were not then associated with the 
claims folder and apparently were not considered by the 
examiner within the examination findings.  In light of the 
foregoing, the Board concludes that the November 1997 
examination report is not adequate for rating purposes.  

In addition, in numerous statements submitted subsequent to 
the RO's February 1998 denial of this claim, the veteran 
indicated that the disability had increased in severity.  
Indeed, consistent with the veteran's contentions, the record 
shows that the veteran has received substantial VA treatment 
at the Brockton and West Roxbury, Massachusetts, VA Medical 
Centers.  Further, the records of that treatment show that 
the veteran was noted to have muscle spasm and that he was 
prescribed Percocet, epidural injections and narcotics to 
treat the pain.

For all the foregoing reasons, the Board concludes that, 
after any outstanding records of the veteran's treatment at 
the Brockton and West Roxbury, Massachusetts, VA Medical 
Centers are associated with the claims file, a 
contemporaneous and thorough VA orthopedic examination is 
required to clarify the nature and extent of the veteran's 
service-connected low back disability.  See Colayong v. West, 
12 Vet. App. 524, 532 (1999); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  In addition, in the examination 
report, the examiner should opine whether the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his low back and the RO must address these 
factors in adjudicating this claim.  DeLuca 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Further, as noted above, the veteran's representative 
maintains that the disability warrants a 60 percent 
evaluation under Diagnostic Code 5293.  In this regard, a 
review of the record shows that when the RO increased the 
rating of the veteran's low back disability to the current 40 
percent evaluation in January 1986, it indicated that the 
rating was assigned pursuant to Diagnostic Code 5293.  In 
addition, in the February 1998 rating action from which this 
appeal stems, the RO denied entitlement to a higher rating on 
the basis that the disability did not warrant a 60 percent 
evaluation under that code.  Subsequent to its receipt of VA 
outpatient treatment records, dated from October 1997 to 
February 2000, in rating actions dated in December 1999 and 
March 2000, copies of which were included in Supplemental 
Statements of the Case (SSOCs) issued those same months, the 
RO confirmed and continued the denial of the veteran's claim 
for a higher rating.  In doing so, however, the RO considered 
only to the criteria contained in Diagnostic Code 5295, under 
which the current 40 percent rating is the maximum 
evaluation, i.e., the RO did not consider whether a 60 
percent rating was warranted pursuant to Diagnostic Code 
5293.  The Board notes that this is particularly significant 
in light of a recent precedent opinion of the VA General 
Counsel, which held that the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are for consideration in deciding whether the 
veteran is entitled to a 60 percent evaluation under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998).  In that opinion, the General Counsel of VA 
concluded that when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion, i.e., Diagnostic 
Code 5292.  Id.

In addition, the Board observes that, when examined by VA in 
November 1997, the veteran reported that he was forced to 
miss approximately one month's time from work during the 
prior eighteen months due to his low back disability.  
Further, in a February 1998 statement, the veteran indicated 
that his employer requested that he consider taking a leave 
of absence because he was "constantly" taking time off due 
to his low back problems.  Moreover, in July 1999, the 
veteran submitted a report that was prepared by his employer, 
dated earlier that month, which reflects that, during that 
year, he veteran had taken a combination of paid and unpaid 
leave in excess of 100 hours, presumably due to his low back 
disability; the report indicates that the veteran's job was 
not in jeopardy due to excessive absences because they were 
"medically authorized."

In light of the foregoing, the Board finds that these 
assertions raise a question as to whether, due to marked 
interference with employment, the regular schedular standards 
are inadequate to evaluate his low back disability.  A review 
of the claims folder reveals, however, that in considering 
this claim, the RO has previously concluded it did not 
warrant referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an extra-
schedular rating.  On remand, the Board finds that, in 
connection with the increased rating claim, the RO should 
again consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

As a final point, the Board observes that in his March 1998 
Substantive Appeal, the veteran indicated that he wished to 
testify at a hearing conducted before a Member of the Board 
(now known as a Veterans Law Judge) at the local VA office.  
In compliance with this request, in June 1999 the RO notified 
him that the hearing was scheduled to take place in August 
1999.  A Report of Contact, dated in June 1999, however, 
reflects that the veteran apparently indicated that he wished 
to "cancel" the hearing due to "difficulties within his 
family" as well as in getting time off from work.  According 
to the entry, the veteran was advised that, in order to do 
so, he needed to send a letter to the RO "stating his 
reasons."  Although the claims folder does not reflect that 
the veteran sent such a letter, there is a notation 
indicating that the hearing was canceled.  Since that time, 
the veteran has not expressed a desire to testify at such a 
hearing, and both he and his representative have offered 
further argument in support of this claim; in doing so, 
neither indicated that the veteran desired to testify at a 
hearing.  In light of the foregoing, however, the Board 
concludes that, on remand, the RO should have the veteran 
clarify whether he wishes to be afforded a hearing in 
conjunction with this appeal.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the veteran's 
treatment for low back problems.  This 
specifically includes any outstanding 
records from the VA Medical Centers in 
Brockton and West Roxbury, Massachusetts, 
especially those dated since February 
2000, as well as all other records from 
any facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  Then, the RO should contact the 
veteran and have him clarify whether he 
wishes to testify at a personal hearing.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected low back disability.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  In the examination report, the 
physician should indicate the presence or 
absence of muscle spasm and/or ankle 
jerk, as well as other neurological 
findings appropriate to the site of the 
diseased disc.  The physician should also 
report specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his low back as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The physician should 
also offer an overall assessment as to 
the severity of the veteran's low back 
disability.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should state so clearly.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO must readjudicate 
the veteran's claim for an increased 
rating for his low back disability in 
light of all pertinent legal authority, 
including that cited in this remand.  In 
doing so, the RO must consider functional 
loss due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2000), VAOPGCPREC 36-97, 63 
Fed. Reg. 31262 (1998), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995)).  In 
addition, the RO again should consider 
whether the case warrants referral to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-
schedular rating.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns noted in this 
REMAND.

6.  If any benefit sought continues to be 
denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


